ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-362, concluding that RICHARD J. VAPNAR of MAYWOOD, who was admitted to the bar of this State in 1999, should be suspended from the practice of law for a period of one year for unethical conduct in four client matters including multiple violations of RPC l.l(a)(gross neglect), RPC l.l(b)(pattem of neglect), RPC 1.4(c)(failure to explain matter to the extent reasonably necessary to permit the client to make an informed decision regarding the representation), RPC 3.3(a)(l)(lack of candor toward a tribunal), RPC 4.1(a)(1) (making a false statement of material fact or law to a third person), RPC 8.1(a)(knowingly making a false statement in connection with a disciplinary matter), and RPC *1628.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that RICHARD J. VAPNAR is suspended from the practice of law for a period of one year, effective December 15, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.